Detailed Action 
1. 	This office action is in response to the communicated dated 01 February 2022 concerning application number 16/819,165 effectively filed on 15 March 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1-6 are pending, of which claims 1 and 3-6 have been amended; and claims 1-6 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 01 February 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s arguments concerning the amended claims within the updated text below. 
	Specifically, Applicant argues that the prior art of record does not teach the amended claims that teach a method of using a combination of electrical stimulation of 35-45 Hz and heat stimulation of 35-55 degrees to selected acupuncture sites to improve memory and sleep quality (page 4 of the Arguments). Although the Examiner has addressed the amendment concerning the combination of heat and electrical energy within the updated text below, the Examiner respectfully submits that Ambrose teaches an electrical stimulation frequency of 10-50 Hz ([0049, 0686, 0717]). Applicant’s frequency of about 35 Hz to about 45 Hz lies within Ambrose’s frequency range of 10 Hz to about 50 Hz. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Ambrose’s frequency to range from about 35 Hz to about 45 Hz. The advantage of such modification will allow for maintaining a low frequency that is still suitable for treating the brain (see MPEP 2144.05). Based on this overlapping range, the Examiner respectfully maintains the reference by Ambrose to suggest the electrical stimulation frequency of 35 to 45 Hz. 

Claim Objections
5. 	Claims and 5 are objected to because of the following informalities. 
Claims 3 and 5 contain minor typographical and grammatical errors. 
Claim 3, line 3: The Examiner suggests changing “degree” to “degrees”. 
Claim 5, line 7: The Examiner suggests changing “degree” to “degrees”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0076318 A1) in view of Tsang (US 2017/0189267 A1) and Ambrose (US 2018/0345006 A1).
	Regarding claim 1, Lu teaches a method for improving memory in a human subject in need thereof (the moxibustion or heat energy is applied to the Sishencong acupoint which can have a special effect or improvement on a mental illness such as dementia or psychosis [0002, 0027]. Although the moxibustion or heat energy provides an improvement on a mental illness, the moxibustion or heat energy does not provide a cure for the mental illnesses [0002, 0027]), the method comprising administering a heat stimulation to the subject’ skin surface area on the head selected from acupuncture sites consisting of Baihui and Sishencong sites ([0002, 0027]).  
	Lu does not explicitly teach a non-invasive electrical stimulation having a frequency of about 35 Hz to about 45 Hz to at least one of the subject’s skin surface area on the head selected from acupuncture sites consisting of Baihui, Sishencong, TaiYang, and Shenting sites. 
	The prior art by Tsang is analogous to Lu, as they both teach acupuncture devices that stimulate the Baihui site ([abstract, 0039]). Similar to Lu, Tsang teaches that the acupuncture or electro-acupuncture stimulation to the scalp is known to provide an improvement in mental illnesses ([abstract, 0004]). 
	Tsang teaches a non-invasive electrical stimulation to the subject’s skin surface area on the head selected from acupuncture sites consisting of Baihui and Shenting sites ([0039-0040]).
	The prior art by Ambrose is analogous to Lu, as they both teach a device that delivers a stimulus to the brain to improve a neurological or mental condition ([abstract, 0001, 0011]). 
	Ambrose teaches the non-invasive electrical stimulation having a frequency of about 10 Hz to about 50 Hz (a single test signal can comprise multiple frequencies between 10 Hz and 50 Hz [0049, 0686, 0717]) to the subject's skin surface area on the head (the wearable cap 50 comprises electrodes 46 / 48 which interface with the user’s scalp 49 and deliver the stimulation frequency [0654, 0715-0717, FIG. 6A]).
Ambrose does not explicitly teach a frequency of about 35 Hz to about 45 Hz. However, Applicant’s frequency of about 35 Hz to about 45 Hz lies within Ambrose’s frequency range of 10 Hz to about 50 Hz ([0686, 0717]). Based on this overlapping range, a prima facie case of obviousness exists. The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify Ambrose’s frequency to range from about 35 Hz to about 45 Hz. The advantage of such modification will allow for maintaining a low frequency that is still suitable for treating the brain (see MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lu’s stimulator to comprise electrical stimulation, as taught by Tsang. The advantage of such modification will provide an alternate way to improve mental disorders or strengthen nerve signal transmission (see paragraphs [0003-0004] by Tsang). Furthermore, it would have been obvious to a person having ordinary skill in the art to modify the stimulator suggested by Lu in view of Tsang to comprise the electrical frequency, as taught by Ambrose. The advantage of such modification will allow for maintaining a low frequency that is still suitable for treating the brain. 
Regarding claim 2, Lu in view of Tsang and Ambrose suggests the method of claim 1. Ambrose teaches wherein the frequency is of about 10 Hz to about 50 Hz ([0686, 0717]). Lu, Tsang, and Ambrose do not explicitly teach wherein the frequency is of about 40 Hz. However, Applicant’s frequency of about 40 Hz lies within Ambrose’s frequency range of 10 Hz to about 50 Hz ([0686, 0717]). Based on this overlapping range, a prima facie case of obviousness exists. The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify Ambrose’s frequency to be about 40 Hz. The advantage of such modification will allow for maintaining a low frequency that is still suitable for treating the brain (see MPEP 2144.05).  
Regarding claim 4, Lu teaches wherein the method further improves sleep quality (treatment of sleep disorders such as insomnia [0002, 0027]). Furthermore, Ambrose also teaches wherein the method further improves sleep quality (treatment of sleep disorders such as insomnia [0519, 0556]). 

8. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Tsang and Ambrose, further in view of Masko et al. (WO 2020/132337 A1, with citations to the corresponding US-PGPUB 2022/0062634 A1). 
Regarding claim 3, Lu in view of Tsang and Ambrose teach the method of claim 1. Lu teaches wherein the heat stimulation is from a heating means having a skin contacting surface (the moxibustion device has a tip that is configured to contact the skin and deliver heat energy [0002, 0027]. Specifically, the heat energy is delivered through the cavity 11 of the tip 1 towards the skin [0002, 0027, 0033, FIGS. 1-2]). 
Lu, Tsang, and Ambrose do not explicitly teach a surface temperature maintained between 35-55 degrees. 
The prior art by Masko is analogous to Lu, as they both teach a device that is configured to apply heat stimulation element to the skin of a user’s head (the device encircles the user’s head and applies heat stimulation to the skin [0043, 0118, 0242]). 
Masko teaches a surface temperature maintained between 36.6-48.9 degrees ([0242]).  
Although Masko does not explicitly teach a surface temperature maintained between 35-55 degrees, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to use a surface temperature between 35-55 degrees, as doing so would provide a wider temperature range that may be used to treat various ailments associated with the head of the user. For example, the use of surface temperatures between 35-55 degrees may help treat macular degeneration, glaucoma, or optic neuritis at a faster rate (see paragraph [0043] by Masko). The Examiner respectfully submits that the skilled artisan could arrive at such a surface temperature via routine experimentation (MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the heating element suggested by Lu in view of Tsang and Ambrose to maintain the surface temperatures that are taught by Masko. The advantage of such modification will help treat various ailments associated with the head of the user. Specifically, the use of the surface temperatures will help treat macular degeneration, glaucoma, or optic neuritis (see paragraph [0043] by Masko).

9. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose in view of Arle et al. (US 2014/0257448 A1) and Masko et al.
Regarding claim 5, Ambrose teaches a device for improving memory in a human subject in need thereof (device for treating the brain and neurological conditions [abstract, 0001, 0011]), said device comprising: 
a small housing having a size and shape adapted to be worn on the human's head (the wearable cap 50 [0654, FIG. 6A]); 
at least one external electrode assembly (the wearable cap 50 comprises the external stimulation electrodes 46 / 48 which interface with the user’s scalp 49 [0654, 0715-0717, FIG. 6A]); and
 circuit means (control module 63 [0686]) for delivering pulsed electrical stimulation signals of selected amplitude ([0686]) and cycle rate at a frequency of about 10 Hz to about 50 Hz (cycle or time phases in which the frequency spectrum may alter between 10 Hz and 50 Hz [0686, 0717]).
Ambrose does not explicitly teach a frequency of about 35 Hz to about 45 Hz. However, Applicant’s frequency of about 35 Hz to about 45 Hz lies within Ambrose’s frequency range of 10 Hz to about 50 Hz ([0686, 0717]). Based on this overlapping range, a prima facie case of obviousness exists. The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify Ambrose’s frequency to range from about 35 Hz to about 45 Hz. The advantage of such modification will allow for maintaining a low frequency that is still suitable for treating the brain (see MPEP 2144.05).  
Ambrose does not explicitly teach wherein each said electrode assembly contains at least a pair of cathode and anode on its skin contacting surface and a heating element that can keep the skin contacting surface temperature between 35-55 degrees. 
The prior art by Arle is analogous to Ambrose, as they both teach wearable devices that stimulate a user’s head ([abstract]). 
Arle teaches wherein each said electrode assembly contains at least a pair of cathode and anode on its skin contacting surface (the electrode housing assembly 340 comprises the electrodes 230 / 235 that may be configured as cathode-anode pair [0025, 0027, 0032]. Furthermore, the electrode housing assembly 340 may comprise “two or more cathode-anode pairs of electrodes” [0027]).  
The prior art by Masko is analogous to Ambrose, as they both teach a device that is configured to apply electrical stimulation element to the skin of a user’s head (the device encircles the user’s head and applies electrical currents to the skin [0043]). 
Masko teaches a heating element that can keep the skin contacting surface temperature between 36.6-48.9 degrees (the electrode array 110 is configured to deliver bio-electric currents along with heat stimulation [0043]. Specifically, the electrode array 110 includes one or more controllable heat sources 190 to deliver the heat stimulation [0043, 0112]. Furthermore, the heat source 190 can maintain the skin contacting surface temperature between 36.6-48.9 degrees [0112, 0242]). 
Although Masko does not explicitly teach wherein the heating element keeps the skin contacting surface between 35-55 degrees, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the heating element to comprise a surface temperature between 35-55 degrees, as doing so would provide a wider temperature range that may be used to treat various ailments associated with the head of the user. For example, the use of a surface temperature between 35-55 degrees may help treat macular degeneration, glaucoma, or optic neuritis at a faster rate (see paragraph [0043] by Masko). The Examiner respectfully submits that the skilled artisan could arrive at such a surface temperature via routine experimentation (MPEP 2144.05). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ambrose’s electrode assembly to comprise the cathode and anode pairs, as taught by Arle. The advantage of such modification will provide simultaneous anodal (positive) and cathodal (negative) stimulation to the user’s brain (see paragraphs [0025, 0027] by Arle). This may improve the patient’s memory, social intelligence, or other cognitive functions (see paragraph [0017] by Arle). Furthermore, it would have been obvious to modify Ambrose’s electrode assembly to comprise a heating element, as taught by Masko. The advantage of such modification may help treat macular degeneration, glaucoma, or optic neuritis (see paragraph [0043] by Masko).
Regarding claim 6, Arle teaches wherein the cathode and anode can change polarity during operation (the polarity switch is configured to change an anode to a cathode, or from a cathode to an anode [0025]).

Statement on Communication via Internet
 10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792